UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:June 30, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 000-52825 4th Grade Films, Inc. (Exact Name of registrant as specifiedin its Charter) Utah 20-8980078 (State or other Jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 1338 S. Foothill Drive, #163 Salt Lake City, Utah 84108 (Address of Principal Executive Offices) (801) 649-3519 (Registrant’s Telephone Number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.01 Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [] No [X] Indicate by check mark ifthe Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes [] No [X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yes [X] No [](2) Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] 1 Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company: Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] State the aggregate market value of the voting and non-voting common stock held by non-affiliates computed by reference to the price at which the common stock was last sold, or the average bid and asked price of such common stock, as of the last business day of the Registrant’s most recently completed second fiscal quarter. The market value of the voting stock held by non-affiliates was $100,000, based on 400,000 shares held by non-affiliates. These computations are based upon the bid price of $0.25 for the common stock of the Company on the OTC Bulletin Board of the Financial Industry Regulatory Authority, Inc. (“FINRA”) on December 31, 2010. As of December 31, 2010, the Registrant had 2,345,000 shares of common stock outstanding. Indicate the number of shares outstanding of each of the Registrant’s classes of common equity, as of the latest practicable date: September 27, 2011:Common - 2,345,000 shares. Documents incorporated by reference: See Part IV, Item 15. 2 TABLE OF CONTENTS PART I 4 ITEM 1. BUSINESS 4 ITEM 1A. RISK FACTORS 7 ITEM 2. PROPERTIES 7 ITEM 3. LEGAL PROCEEDINGS 7 ITEM 4. (REMOVED AND RESERVED) 8 PART II 8 ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES 8 ITEM 6. SELECTED FINANCIAL DATA 10 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 10 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 12 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 13 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 28 ITEM 9A. CONTROLS AND PROCEDURES 28 ITEM 9B. OTHER INFORMATION 28 PART III 29 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE 29 ITEM 11. EXECUTIVE COMPENSATION 31 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 32 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 33 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 34 PART IV 35 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 35 SIGNATURES 35 3 PART I FORWARD LOOKING STATEMENTS In this Annual Report, references to “4th Grade,” “4th Grade Films,” the “Company,” “we,” “us,” and “our” refer to “4th Grade Films, Inc.,” the Registrant. This Annual Report contains certain forward-looking statements and for this purpose any statements contained in this Annual Report that are not statements of historical fact may be deemed to be forward-looking statements.Without limiting the foregoing, words such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate” or “continue” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially depending on a variety of factors, many of which are not within our control.These factors include but are not limited to economic conditions generally and in the markets in which 4th Grade Films may participate, competition within 4th Grade Films’ chosen industry, technological advances and failure by us to successfully develop business relationships. ITEM 1.BUSINESS Business Development Historical Business Developments of 4th Grade Films · April 25, 2007 - Articles of Incorporation filed with the Utah Division of Corporations. · The Unanimous Consent of the Board of Directors of Hangman Productions Inc., the Company’s former parent, dated April 25, 2007, stated that Company was organized to “raise capital to pursue operations in the film production and distribution industries” and “to finance, produce, own and market a feature length film.” · May 14, 2007 – Filed Articles of Amendment to the Articles of Incorporation filed with the Utah Division of Corporations, amending the rights and preferences of its convertible preferred stock, Series A, to indicate that it was convertible on a 10 shares of common stock for one share of preferred stock basis. · May 16, 2007 - Raised $90,000 in a private placement of preferred stock to accredited investors and sophisticated investors pursuant to Rule 506, to produce a feature film. · May 2007 to June 2007- Completed pre-production of its first feature film (FOUR STORIES OF ST. JULIAN), which included: casting actors, hiring crew, securing shooting location, constructing sets, renting equipment and arranging housing and catering. · July 2007 to August 2007 - Completed production of FOUR STORIES OF ST. JULIAN. · September 2007 to May 2008 - Completed post-production of FOUR STORIES OF ST. JULIAN, which included: editing, music soundtrack, ADR (voice-over), color correction and final sound work. · June 1, 2008 – Hangman Productions, Inc., the Company’s former parent, sold 4th Grade Films. · June 2008 to July 2009 – Submitted FOUR STORIES OF ST. JULIAN to a variety of film festivals competitions throughout North America and Europe.FOUR STORIES OF ST. JULIAN was selected as an official finalist at the 2009 Canada International Film Festival, an official selection of the Rainier Independent Film Festival and was also awarded the Gold Kahuna Award of Excellence in the Filmmaking at the 2009 Honolulu International Film Festival. · July 15, 2009 – Engaged Circus Road Films, Inc. (“Circus Road Films”), a producer’s agent, to represent FOUR STORIES OF ST. JULIAN and solicit distribution, television licensing and international sales agency agreements from established licensors of rights to feature films. · March 22, 2010 – Signed a distribution agreement for FOUR STORIES OF ST. JULIAN with Vanguard International Cinema (“Vanguard”) and granted the exclusive right to distribute the film in all DVD, digital and television markets in the United States, Puerto Rico, and Canada. · July 2010 to August 2010 – Developed a new website 4thgradefilms.com and also produced a new short-format film, Moist Nights (the “Short-Film” or “MOIST NIGHTS”). The website was developed to provide additional marketing efforts for FOUR STORIES OF ST. JULIAN. In addition to the website the Company also developed a Youtube channel and Facebook page to promote the Company’s current and future projects. Along with the website and social-media marketing the Company produced MOIST NIGHTS as a promotional video to showcase FOUR STORIES OF ST. JULIAN. The Company does not anticipate generating any revenue directly from MOIST NIGHTS. 4 · August 24, 2010 – FOUR STORIES OF ST. JULIAN was released in the U.S. markets by Vanguard Cinema. · February 1, 2011 – Signed a foreign distribution agreement granting Vanguard the exclusive worldwide rights to sell, license, sub-license, and distribute FOUR STORIES OF ST. JULIAN with the exception of the United States, Canada and Puerto Rico, which Vanguard licensed in a previous agreement. The Company licensed all media rights to Vanguard including Home Video, DVD, VOD, Broadcast Television, Satellite Television, Cable Television, Hospitality Television, Educational, Institutional, Theatrical, Pay Per View, IP, and mobile. · March 2011 to June 2011 – Continued to promote awareness of FOUR STORIES OF ST. JULIAN through social networking efforts on Youtube, Facebook, and the Company’s website. The Company continues to work on obtaining license agreements for FOUR STORIES OF ST. JULIAN in both foreign and domestic markets through Vanguard. Business Principal Products or Services and Their Markets 4th Grade is an independent film production company. The Company is engaged in developing content, securing financing, producing, marketing and distributing films within the independent film community. The Company focuses on independent film projects with budgets ranging from $25,000 to $250,000. Independent films are often distinguishable by their content or style where the writer or director’s original authorial intent or personal creative vision is usually maintained in the final film. Additionally, the term “independent film” is typically used to describe less commercially driven art films which are significantly different from the norms of plot-driven, mainstream traditional “Hollywood” cinema. Current Film Projects 4th Grade developed, financed and produced a feature-length film, FOUR STORIES OF ST. JULIAN (the “Film” or “St. Julian”). In March 2010, the Company signed a distribution agreement for FOUR STORIES OF ST. JULIAN with Vanguard Cinema and granting the exclusive right to distribute the film in all DVD, digital and television markets in the United States, Puerto Rico, and Canada.In March 2011, the Company signed another distribution agreement with Vanguard granting the exclusive worldwide rights to sell, license, sub-license, and distribute FOUR STORIES OF ST. JULIAN with the exception of the United States, Canada and Puerto Rico, which Vanguard licensed in the above mentioned agreement. The Company licensed all media rights to Vanguard including Home Video, DVD, VOD, Broadcast Television, Satellite Television, Cable Television, Hospitality Television, Educational, Institutional, Theatrical, Pay Per View, IP, and mobile. The Company seeks new film projects and plans to begin pre-production of another film project within the next twelve months. Distribution Methods of the Products or Services Through its relationship with Circus Road Films, Vanguard Cinema and others, the Company distributes and/or licenses St. Julian to worldwide film distributors and retailers. Competitive Business Conditions and Smaller Reporting Company's Competitive Position in the Industry and Methods of Competition The film production industry is highly competitive.Competition ranges from start-up production companies, like 4th Grade, to billion-dollar, multi-national conglomerates.The Company is positioned within the industry as an independent producer of film content. 4th Grade faces competition from both within the independent filmmaking community and the broader film industry. In addition to the large studios there are thousands of smaller productions companies that produce either studio-backed or independent films. The Company’s strategy is to market specifically to the direct-to-video and wholly electronic distribution channels. The Company believes that its primary competition in the direct-to-video and electronic distribution channels are other independent filmmakers and smaller production companies. However many large film studios and production companies are marketing their film projects in the direct-to-video and electronic channels due to the lower marketing costs involved in distribution through these channels. Given the low barriers to entry, virtually all filmmakers can become the Company’s competition in the direct-to-video and electronic distribution space. 5 Dependence on One or a Few Major Customers Currently the Company’s financial success relies on the success of the Company’s film content.Currently the Company’s only produced content is St. Julian and the Company has signed two agreements with Vanguard conveying worldwide rights to distribute the film. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, including Duration Other than possibly applying for a trademark on the Company’s name, 4th Grade Films, Inc., the Company does not foresee filing any applications for patents or licenses. Other than an agreement with Savage Pictures, LLC (“Savage Pictures”), a Utah limited liability company, whereby Savage is entitled to receive ten percent (10%) of the net proceeds from St. Julian, the Company does not plan to execute any franchise, concession, royalty agreements or labor contracts. Savage Pictures will receive 10% of St. Julian’s net proceeds, which shall take into account deductions including without limitation, production costs, post-productions costs, and marketing costs. The Company will provide Savage Pictures with annual reports and make payments according to these reports, provided that a report need not be issued if St.
